     Case 2:17-md-02785-DDC-TJJ Document 2393 Filed 07/14/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF KANSAS



In re EPIPEN (EPINEPHRINE INJECTION, )              Civil Action No. 2:17-md-02785-DDC-TJJ
USP) MARKETING, SALES PRACTICES )                   (MDL No: 2785)
AND ANTITRUST LITIGATION             )
                                     )
                                     )
This Document Relates To:            )
                                     )
       CONSUMER CLASS CASES.         )
                                     )


               CLASS PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                   OF SETTLEMENT WITH THE PFIZER DEFENDANTS

       Plaintiff Class Representatives, on behalf of themselves and the certified Class (together,

“Class Plaintiffs”) and by and through their undersigned counsel, respectfully move the Court for

an order:

       (i) Preliminarily approving the terms of the proposed settlement between Class Plaintiffs

and Defendants Pfizer, Inc., Meridian Medical Technologies, Inc., and King Pharmaceuticals, Inc.

(n/k/a King Pharmaceuticals LLC) (collectively, the “Pfizer Defendants”), which provides

$345,000,000 in relief to the certified Class (the “Settlement”), as set forth in the Settlement

Agreement submitted herewith;

       (ii) Approving the form and content of the Notice of Proposed Settlement of Class Action

(“Notice”), Summary Notice, and claim forms attached as Exhibits B-D of the Settlement

Agreement;

       (iii) Appointing A.B. Data, Ltd. (“Settlement Administrator”) to supervise and administer

the notice procedure as well as the processing of claims;



                                                0
      Case 2:17-md-02785-DDC-TJJ Document 2393 Filed 07/14/21 Page 2 of 6




       (iv) Finding that the procedures for distribution of the Notice and Summary Notice in the

manner and form set forth in the Preliminary Approval Order constitute the best practicable notice

under the circumstances and comply with the notice requirements of due process and Rule 23;

       (v) Setting a Hearing on Final Approval of Settlement, Attorneys’ Fees, Expenses, and

Service Awards (“Final Fairness Hearing”) and associated deadlines in anticipation of that hearing;

and

       (vi) Providing such other related relief as is set forth the [Proposed] Order Preliminarily

Approving Settlement Pursuant to Fed. R. Civ. P. 23(e)(1), including a stay of proceedings as to

the Pfizer Defendants only pending a final determination as to the approval of the Settlement.

       The [Proposed] Order Preliminarily Approving Settlement Pursuant to Fed. R. Civ. P.

23(e)(1) is submitted herewith as Exhibit A to the Settlement Agreement and submitted to

chambers in Word format pursuant to the Local Rules.


                                                  Respectfully submitted,


 DATED: July 14, 2021                         KELLER ROHRBACK L.L.P.



                                              By: /s/ Lynn Lincoln Sarko
                                              LYNN LINCOLN SARKO
                                              GRETCHEN FREEMAN CAPPIO
                                              1201 Third Avenue, Suite 3200
                                              Seattle, WA 98101
                                              Telephone: 206/623-1900
                                              206/623-3384 (fax)
                                              lsarko@kellerrohrback.com
                                              gcappio@kellerrohrback.com
Case 2:17-md-02785-DDC-TJJ Document 2393 Filed 07/14/21 Page 3 of 6




                               KELLER ROHRBACK L.L.P.
                               ALISON E. CHASE
                               801 Garden Street, Suite 301
                               Santa Barbara, CA 93101
                               Telephone: 805/456-1496
                               805/456-1497 (fax)
                               achase@kellerrohrback.com

                               SHARP LAW LLP
                               REX A. SHARP
                               RYAN C. HUDSON
                               4820 West 75th Street
                               Prairie Village, KS 66208
                               Telephone: 913/901-0505
                               913/901-0419 (fax)
                               rsharp@midwest-law.com
                               rhudson@midwest-law.com

                               ROBBINS GELLER RUDMAN
                                 & DOWD LLP
                               PAUL J. GELLER
                               STUART A. DAVIDSON
                               BRADLEY M. BEALL
                               120 East Palmetto Park Road, Suite 500
                               Boca Raton, FL 33432
                               Telephone: 561/750-3000
                               561/750-3364 (fax)
                               pgeller@rgrdlaw.com
                               sdavidson@rgrdlaw.com
                               bbeall@rgrdlaw.com

                               ROBBINS GELLER RUDMAN
                                 & DOWD LLP
                               BRIAN O. O’MARA
                               ARTHUR L. SHINGLER III
                               LEA MALANI BAYS
                               655 West Broadway, Suite 1900
                               San Diego, CA 92101
                               Telephone: 619/231-1058
                               619/231-7423 (fax)
                               bomara@rgrdlaw.com
                               ashingler@rgrdlaw.com
                               lbays@rgrdlaw.com
Case 2:17-md-02785-DDC-TJJ Document 2393 Filed 07/14/21 Page 4 of 6




                               PRITZKER LEVINE LLP
                               ELIZABETH C. PRITZKER
                               JONATHAN K. LEVINE
                               1900 Powell Street, Suite 450
                               Emeryville, CA 94608
                               Telephone: 415/692-0772
                               415/366-6110 (fax)
                               ecp@pritzkerlevine.com
                               jkl@pritzkerlevine.com

                               BURNS CHAREST LLP
                               WARREN T. BURNS
                               SPENCER COX
                               900 Jackson Street, Suite 500
                               Dallas, TX 75202
                               Telephone: 469/904-4550
                               469/444-5002 (fax)
                               wburns@burnscharest.com
                               scox@burnscharest.com

                               Co-Lead Counsel and Liaison Counsel for Class
                               Plaintiffs

                               THE LANIER LAW FIRM
                               W. MARK LANIER
                               RACHEL LANIER
                               CRISTINA DELISE
                               10940 W. Sam Houston Parkway North, Suite 100
                               Houston, TX 77064
                               Telephone: 713/659-5200
                               713/659-2204 (fax)
                               mark.lanier@lanierlawlirm.com
                               rachel.lanier@lanierlawfirm.com
                               cristina.delise@lanierlawfirm.com

                               Special Trial Counsel for Class Plaintiffs
Case 2:17-md-02785-DDC-TJJ Document 2393 Filed 07/14/21 Page 5 of 6




                               BOIES SCHILLER FLEXNER LLP
                               MATTHEW S. TRIPOLITSIOTIS
                               DUANE LOFT
                               333 Main Street
                               Armonk, NY 10504
                               Telephone: 914/749-8200
                               914/749-8300 (fax)
                               mtripolitsiotis@bsfllp.com
                               dloft@bsfllp.com

                               Class Counsel
     Case 2:17-md-02785-DDC-TJJ Document 2393 Filed 07/14/21 Page 6 of 6




                                     CERTIFICATE OF SERVICE

           I hereby certify that I authorized the electronic filing of the foregoing with the Clerk of the

Court using the CM/ECF system, which will send email notification of such filing to all registered

parties.

           I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


           DATED: July 14, 2021



                                                          /s/ Lynn Lincoln Sarko
                                                          LYNN LINCOLN SARKO
                                                          KELLER ROHRBACK L.L.P.
                                                          1201 Third Avenue, Suite 3200
                                                          Seattle, WA 98101
                                                          Telephone: 206/623-1900
                                                          206/623-3384 (fax)
                                                          lsarko@kellerrohrback.com
